DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 04/15/2020 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 04/15/2020 and 02/17/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an acquisition section”, and “an execution section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “an acquisition section”, and “an execution section”. It is unclear for instance in claim 1 if applicant intends to introduce a new “an acquisition section”, and “an execution section”. There are no structural aspects described that perform the function, hence this limitation renders the claim to be indefinite. 
Dependent claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baijens et al. (US 20080046159 A1, hereinafter “Baijens”) in view of Matsuda (US 20150274019 A1).
Regarding claims 1 and 14, Baijens (see Figs. 1-3) discloses a controller that controls behavior of a motorcycle, the controller (The single-track vehicle 1 includes a brake control unit with a longitudinal controller; Baijens at ¶ [0034]) comprising: 
an execution section (62) that initiates a control mode to make the motorcycle (100) perform autonomous cruise acceleration operation, wherein in the control mode, automatic acceleration that is acceleration generated to the motorcycle by the autonomous cruise acceleration operation is controlled (an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G); Baijens at ¶ [0034]-[0035]) and at least ¶ [0038].
Baijens does not explicitly teach an acquisition section that acquires a lean angle of the motorcycle; in accordance with the lean angle. However, Matsuda (Figs. 4-5) teaches or at least suggests an acquisition section that acquires a lean angle of the motorcycle; in accordance with the lean angle (The angular velocity sensor 45 detects the angular velocity ω around the sensor center axis C4 set in a position which is angularly displaced with a predetermined inclination angle θ with respect to the front-rear center axis C1,… The lean angle δ may be calculated based on the lean angle δ by a known method; Matsuda at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Baijens to include an acquisition section that acquires a lean angle of the motorcycle, as taught by Matsuda in order to improve the driving feeling at the time of turning.

Regarding claim 4, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) the autonomous cruise acceleration operation is prohibited (an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G); Baijens at ¶ [0034]-[0035]) and at least ¶ [0038]. Baijens does not explicitly teach wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value. However, Matsuda (Figs. 4-5) teaches or at least suggests in accordance with the lean angle (The angular velocity sensor 45 detects the angular velocity ω around the sensor center axis C4 set in a position 

Regarding claim 5, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) the autonomous cruise acceleration operation is permitted (an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G); Baijens at ¶ [0034]-[0035]) and at least ¶ [0038]. Baijens does not explicitly teach wherein in the control mode, in the case where the lean angle that is acquired during prohibition of the autonomous cruise acceleration operation falls below the lean angle reference value. However, Matsuda (Figs. 4-5) teaches or at least suggests in accordance with the lean angle (The angular velocity sensor 45 detects the angular velocity ω around the sensor center axis C4 set in a position which is angularly displaced with a predetermined inclination angle θ with respect to the front-rear center axis C1,… The lean angle δ may be calculated based on the lean angle δ by a known method; Matsuda at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Baijens to include the lean angle that is acquired during prohibition of the autonomous cruise acceleration operation falls below the lean angle reference value, as taught by Matsuda in order to improve the driving feeling at the time of turning.

Regarding claim 10, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) wherein in the control mode, the automatic acceleration is controlled by controlling output of a drive source in the motorcycle (The 

Regarding claim 11, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) wherein in the control mode, the automatic acceleration is controlled by controlling a braking force applied to a wheel by a brake mechanism of the motorcycle (The single-track vehicle 1 includes a brake control unit with a longitudinal controller; Baijens at ¶ [0034]) and at least ¶ [0036].

Regarding claim 12, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) wherein the execution section initiates the control mode in the case where a distance from the motorcycle to a preceding vehicle exceeds a distance reference value (The single-track vehicle 1 includes a brake control unit with a longitudinal controller; Baijens at ¶ [0034]) and at least ¶ [0036].

Regarding claim 13, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens (see Figs. 1-3) wherein the execution section initiates the control mode in the case where a body speed of the motorcycle falls below a speed reference value (The single-track vehicle 1 includes a brake control unit with a longitudinal controller; Baijens at ¶ [0034]) and at least ¶ [0036].

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baijens et al. (US 20080046159 A1, hereinafter “Baijens”) in view of Matsuda (US 20150274019 A1) as applied to claims 1 and 2 above, and further in view of Moennich et al. (DE102013 200044 A1, hereinafter Moennich).
Regarding claim 6, Baijens, as modified by Matsuda discloses the claimed invention substantially as explained above. Further, Baijens teaches the autonomous cruise acceleration operation is prohibited (an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G); Baijens at ¶ [0034]-[0035]) and at least ¶ [0038]. The combination does not explicitly teach wherein the acquisition section acquires a change rate of a state amount relevant to a posture of the motorcycle during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value. However, Moennich teaches or at least suggests wherein the acquisition section acquires a change rate of a state amount relevant to a posture of the motorcycle during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value (to take into account the lean position of the two‐ wheeler as the vehicle state variable, with an emergency braking process only being carried out in the event that the lean position falls below an assigned lean angle threshold value or is equal to zero; Moennich at ¶ [0009]) and at least ¶ [0013]. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Baijens and Matsuda to include the acquisition section acquires a change rate of a state amount relevant to a posture of the motorcycle during turning travel, as taught by Moennich in order to reduce the risk of accidents and injuries in two‐wheelers.

Regarding claim 8, Baijens, Matsuda as modified by Moennich disclose the claimed invention substantially as explained above. Further, Matsuda (Figs. 4-5) teaches or at least suggests wherein the state amount includes the lean angle of the motorcycle (The angular velocity sensor 45 detects the angular velocity ω around the sensor center axis C4 set in a position which is angularly displaced with a predetermined inclination angle θ with respect to the front-rear center axis C1,… The lean angle δ may be calculated based on the lean angle δ by a known method; Matsuda at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Baijens and Moennich to include the state amount includes the lean angle of the motorcycle, as taught by Matsuda in order to improve the driving feeling at the time of turning.

Regarding claim 9, Baijens, Matsuda as modified by Moennich disclose the claimed invention substantially as explained above. Further, Matsuda (Figs. 4-5) teaches or at least suggests wherein the state amount includes an angular velocity of the lean angle of the motorcycle (The angular velocity sensor 45 detects the angular velocity ω around the sensor center axis C4 set in a position which is angularly displaced with a predetermined inclination angle θ with respect to the front-rear center axis C1, … The lean angle δ may be calculated based on the lean angle δ by a known method; Matsuda at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Baijens and Moennich to include the state amount includes an angular velocity of the lean angle of the motorcycle, as taught by Matsuda in order to improve the driving feeling at the time of turning.

Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663